Citation Nr: 0702665	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-38 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
chip fracture of the left elbow.

2.  Entitlement to an initial disability rating in excess of 
0 percent for right ear hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967 with the United States Marine Corps, from May 
1979 to August 1984 with the United States Army, and from 
August 1985 to May 1994 with the United States Navy.

The instant appeal arose from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for a 
compensable rating for residuals of a left elbow chip 
fracture and granted service connection for right ear hearing 
loss which was assigned a 0 percent rating.  The veteran has 
since relocated to Oklahoma, and his case is currently under 
the jurisdiction of the Muskogee, Oklahoma, RO.

The issue of a higher initial evaluation for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has osteoarthritis in the left elbow joint with 
slightly decreased range of motion (0 to 130 degrees) with 
complaints of weakness and increased pain with gripping and 
repetitive motions like moving boxes.


CONCLUSION OF LAW

Criteria for a 10 percent rating for residuals of a chip 
fracture of the left elbow, to include arthritis, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5206 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that a higher, compensable rating is 
warranted for his service-connected residuals of a chip 
fracture of the left elbow.  He reports pain and weakness, 
including decreased grip strength, especially after 
repetitive motion like moving boxes.  

Service medical records reveal that in 1991 the veteran was 
struck in the left elbow by an object.  His forearm was 
swollen and abraded.  X-rays taken at that time revealed a 
possible chip fracture and sight degenerative joint disease.  
He was awarded service connection for residuals of a chip 
fracture to the left elbow in a 1994 rating decision, and a 
noncompensable rating was assigned which has remained in 
effect until the present time.  He filed the current claim 
for an increased rating in 2003.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 20 
percent and 10 percent ratings based on x-ray findings 
without limitation of motion will not be combined with 
ratings based on limitation of motion.  

Diagnostic Codes pertaining to the elbow are found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213.  The 
veteran's elbow is currently rated noncompensably disabling 
by analogy to Diagnostic Code 5213 for impairment of 
supination and pronation.  Motion in the elbow is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 5208.  
Specifically, a 10 percent rating may be assigned under 
Diagnostic Code 5206 when flexion is limited to 100 degrees 
or under Diagnostic Code 5207 when extension is limited to 45 
degrees.  Higher ratings are available for assignment when 
there is evidence of more severely limited motion and/or 
ankylosis of the elbow.

38 C.F.R. §§ 4.40 and 4.45 require consideration of pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (CAVC or Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, and in accordance with 38 C.F.R. § 4.59, which 
requires consideration of painful motion with any form of 
arthritis, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

A review of the medical evidence reveals that the veteran 
maintains almost a full range of motion in his left elbow 
notwithstanding his complaints of pain.  The July 2003 VA 
examination report noted full range of motion and 
"functional impairment that is very minimal."  A January 
2004 military medical record noted a slightly decreased range 
of motion of the left elbow, from 0 to 130 degrees, and also 
found early osteoarthritis.  A January 2004 private medical 
record noted decreased range of motion in the left elbow due 
to his olecranon spur.  A February 2004 VA treatment record 
noted full range of motion and decreased grip strength on the 
left.  The veteran was provided iontophoresis treatment, an 
elbow strap, and physical therapy by VA in 2004.  
Electrodiagnostic testing in 2004 showed a normal study.

When considering his pain, the range of motion does not 
equate to limitation of either flexion to only 100 degrees or 
extension to 45 degrees so as to allow for assignment of a 10 
percent rating for painful motion under DeLuca.  As such, the 
assignment of a noncompensable rating based solely on painful 
and limited motion is appropriate.  With x-ray evidence of 
arthritis in the left elbow, however, a 10 percent rating 
shall be assigned under Diagnostic Code 5003.  A higher 
rating is not for assignment because only one joint is 
affected by degenerative joint disease.  Accordingly, a 
rating of 10 percent is granted for the veteran's right elbow 
disability.

Duty to assist and duty to notify

The Board of Veterans' Appeals (Board) finds that VA has met 
its duties to notify and assist.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that proper notice must inform a claimant of any information 
and evidence not of record (1) needed to substantiate the 
claim; (2) VA will seek to provide; and (3) the claimant is 
expected to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), 
the Court also held that VA must ask him to submit any 
pertinent evidence in his possession ("fourth element").  
Notice should be given to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  

In June 2003, February 2004, and February 2005 letters, VA 
addressed the claim on appeal and notified the veteran of the 
basic elements of a successful claim for increase.  The 
letters informed him that, if he provided information about 
the sources of evidence or information pertinent to the 
elements of the claim (including medical records, employment 
records, records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  With respect to the fourth element of a valid 
notice, the 2005 letter specifically notified the veteran 
that he could submit any pertinent evidence in his 
possession.  The timing of the 2003 notice letter complied 
with the requirement that notice must precede adjudication.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for increase in the statement of the case and the 
supplemental statements of the case.  The veteran was 
provided notice of the assignment of effective dates and 
disability ratings in a letter sent to the veteran on or 
about March 2006.  Thus, there is no prejudice to the veteran 
in proceeding with the claim on appeal.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in an increased rating, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and letters 
why the claim remained denied.  He was told about his and 
VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's available service medical 
records and all available VA treatment records.  The veteran 
provided a statement from a private physician who had 
assessed his left elbow problems and from a military facility 
where he sought treatment for his elbow after service.  He 
also testified at a hearing before the undersigned Veterans 
Law Judge sitting at Muskogee, Oklahoma, in October 2006.  A 
VA examination with a medical opinion was also developed.  
Accordingly, the Board finds that the duty to assist was met.




ORDER

A 10 percent rating for residuals of a chip fracture of the 
left elbow, to include arthritis, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran testified during his October 2006 hearing that 
his hearing has worsened since July 2003 when he last 
underwent a VA audiologic examination.  Accordingly, another 
VA audiologic examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
audiologic examination in order to assess 
the current nature and severity of his 
right ear hearing loss.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


